Citation Nr: 0611175	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-34 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for tuberculosis with a 
positive purified protein derivative test (PPD).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to April 
1992, and from June 1995 to May 1996.  

These matters come before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In September 2005, the veteran testified before the 
undersigned Acting Veteran's Law Judge at a hearing conducted 
at the RO.  A transcript of the hearing is associated with 
the claims file.

For the reasons outlined below, the matter concerning 
entitlement to service connection for PTSD is appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  The veteran had a positive PPD (purified protein 
derivative) test while on active duty; there is no diagnosis 
of active tuberculosis recorded in the service medical 
records.

2.  The positive PPD test findings do not constitute evidence 
of past or present active tuberculosis; such was not 
diagnosed during or within the first three years after 
service, or at any time thereafter.

3.  There is no indication of any currently manifested 
clinical disability etiologically related to the positive PPD 
test in service and post service.


4.  A positive purified protein derivative test alone does 
not constitute a disability for which VA compensation 
benefits may be awarded. It has not been shown, by competent 
evidence, that appellant has tuberculosis.


CONCLUSION OF LAW

Tuberculosis was not incurred in or aggravated by active 
military service, nor may active tuberculosis be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005).  Regulations implementing the VCAA are published at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and implementing regulations apply in the instant case.  
In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2005 
(supplemental statement of the case (SSOC)) fulfills the 
provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disabilities on 
appeal.  That failure is harmless because the preponderance 
of the evidence is against the appellant's claim for 
entitlement to service connection for tuberculosis, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot. 

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-cited written notice instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  Therefore, the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp., supra.

Factual Background

The veteran's service medical records indicate that he 
exhibited a positive purified protein derivative of 
tuberculin (PPD) test in March 1992.  No signs or symptoms of 
active tuberculosis was reported.  The veteran was not 
diagnosed with pulmonary tuberculosis or any other tubercular 
disorder nor was such pathology otherwise clinically 
indicated during service.

VA treatment records dated in June 2002 and August 2003 
contain diagnoses of positive PPD findings.  No signs or 
symptoms of active tuberculosis was reported.  

Further, as part of a February 2004 VA orthopedic examination 
report, the examiner referred to a recent "October 29" 
chest X-ray, which indicated that, "although there was a 
slight prominence of bronchovascular markings, there was no 
evidence of an infiltrate and the presence of active 
pulmonary disease is not suspected by the reviewing 
radiologist."  The examination report included a diagnosis 
of known tuberculosis converter.  


During his September 2005 hearing before the undersigned, the 
veteran testified that he was first shown to have a positive 
tuberculosis test in 1991, and that he had not suffered from 
"actual full blown tuberculosis yet."  See page three of 
hearing transcript.  

Laws and Regulations/Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Presumptive service connection is provided for tuberculosis, 
which becomes manifest to a compensable degree within three 
years from the date of separation from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Pulmonary tuberculosis must be established by 
competent medical evidence and X-ray examination within three 
years of the veteran's service.  38 C.F.R. §§ 3.307(a)(3), 
3.371(a), 3.374(c) (2005).

The veteran essentially contends that he is entitled to 
compensation benefits for the positive PPD test because that 
result is documented in his service medical records and post 
service.  However, it is not sufficient, however, to show 
that the skin test was positive for tuberculosis in service 
and post service; service connection cannot be granted in the 
absence of medical evidence showing that he currently has 
chronic residuals of, tuberculosis.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (service connection 
requires medical evidence showing that the veteran has the 
claimed disability).


The Board has reviewed the probative evidence of record 
including the veteran's hearing testimony on appeal.  While 
he did exhibit a positive PPD test during active service and 
post service, the veteran was not diagnosed with or otherwise 
shown to have pulmonary tuberculosis or other tubercular 
disease during active service or at any time thereafter.  In 
the absence of evidence of current disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

With regard to the claimed positive PPD test results, the 
Board initially notes that a positive PPD test is not itself 
a disability, rather it is a finding on a laboratory 
tuberculin test used in exploring a possible diagnosis of 
tuberculosis; purified protein derivative examination is used 
to test for exposure to Mycobacterium tuberculosis.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1687, 1756 (28th ed. 
1994).

In Tubianosa v. Derwinski, 3 Vet. App. 181 (1992) the Court 
held that, pursuant to the regulatory provisions of 38 C.F.R. 
§§ 3.371 and 3.374, VA may not grant service connection for 
pulmonary tuberculosis unless a claimant submits VA or 
service physician diagnoses thereof, or submits the diagnoses 
of a private physician supported by clinical, X-ray, or 
laboratory studies or evidence of hospital treatment.  Here, 
the service records show no diagnosis of active pulmonary 
tuberculosis, and there are no records of diagnosis, 
treatment, positive X-rays, or laboratory studies that 
indicate the veteran had active pulmonary tuberculosis within 
three years of separation.  Moreover, post service records 
show no diagnosis of active pulmonary tuberculosis, and there 
are no records of diagnosis, treatment, positive X-rays, or 
laboratory studies that indicate the veteran had active 
pulmonary tuberculosis. Accordingly, the benefit sought on 
appeal is denied.

In the instant case, the evidentiary record indicates that 
appellant has not been diagnosed or treated for tuberculosis; 
and his hearing testimony concedes that he does not have 
tuberculosis.  Rather, the evidentiary record indicates that 
he merely tested positive for PPD.


Since a positive PPD test is a laboratory finding, not a 
"disability,"  and tuberculosis as a disease entity has not 
been clinically shown, service connection for tuberculosis is 
not warranted.  In the absence of diagnosis of active 
tuberculosis at any time, service connection is not 
warranted.  The preponderance of the evidence is against the 
claim for service connection for tuberculosis.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application in the 
instant case.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for tuberculosis is denied.


REMAND

Concerning the veteran's claim for entitlement to service 
connection for PTSD, the Board notes that the veteran has a 
diagnosis of PTSD.  VA examination in February 2004 reveals 
that the veteran reported the following stressors: fire on 
board ship as a result of an explosion which resulted in six 
fatalities; and being hooked up to a tug boat and being 
dragged by a rope on his right ankle.  The veteran reported 
that he was dragged for 30 feet and that he thought that he 
"was a goner".  The veteran related that when treated for 
his dragging incident injuries, he was placed in a room with 
six bodies from the fire.  What is not clear from the 
evidence of record is the exact stressor or stressors which 
are related to the veteran's PTSD.  This is important because 
a diagnosis of PTSD must be made based on a verified 
stressor.  The veteran should be scheduled for a VA 
examination for the purpose of determining the exact 
stressor(s) which results in a diagnosis of PTSD.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for issue of entitlement 
to service connection for PTSD, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. March 3, 2006).  

2.  The RO should arrange for the veteran 
to be examined by a psychiatrist.  The 
psychiatrist should state whether the 
veteran has PTSD according to DSM-IV.  If 
PTSD is found, the psychiatrist should 
identify the exact stressor(s) which are 
related to the diagnosis of PTSD.  The 
psychiatrist should specifically state 
whether the veteran has PTSD due simply 
to the fire which was aboard the ship he 
was on while in service.  The examiner 
should give a complete rationale for all 
opinions given.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

4.  The claim of entitlement to service 
connection for PTSD should then be 
readjudicated.  If such action does not 
resolve the appeal, the veteran should be 
issued a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


